 

Exhibit 10.40

RETIREMENT AND CONSULTING AGREEMENT

This RETIREMENT AND CONSULTING AGREEMENT (this “Agreement”) is made and dated as
of December 9, 2016, by and between Cempra, Inc., a Delaware corporation with
its principal executive offices at 6340 Quadrangle Drive, Suite 100, Chapel
Hill, NC 27517 (the “Company”), and Prabhavathi Fernandes, Ph.D, a citizen and
resident of Orange County, North Carolina residing at 203 Old Franklin Grove
Drive, Chapel Hill, NC 27514 (the “Executive”).

WHEREAS, the Executive is employed as President and Chief Executive Officer of
the Company pursuant to an Executive Employment Agreement dated as of August 9,
2013, as amended on October 13, 2015 (the “Employment Agreement”); and

WHEREAS, the Executive and the Company’s Board of Directors (the “Board”) have
mutually determined that it is an appropriate time for the Executive to retire,
for the Executive’s employment to terminate and for the Company to transition to
new leadership and therefore wish to set forth the terms of such retirement,
termination and transition; and

WHEREAS, the Executive and the Board wish to provide for the Executive’s ongoing
assistance to the Company as a consultant during the Consulting Period (as
defined below).

NOW, THEREFORE, in order to provide for an orderly transition and in
consideration of the foregoing premises and the mutual promises, terms,
provisions and conditions set forth in this Agreement, the parties hereby agree
as follows:

1.

Retirement, Resignation; Consulting Period; Consulting Fees.

(a)Effective as of December 9, 2016 (the “Transition Date”), the Executive
retired from employment with the Company and all of its affiliates and ceased to
serve as President and Chief Executive Officer of the Company and as a member of
the Board.  In furtherance thereof, the Executive hereby acknowledges that she
has resigned from (i) her position as President and Chief Executive Officer of
the Company, (ii) her employment with the Company and its affiliates, (iii) the
Board and (iv) any other position that she holds with the Company and any
affiliate of the Company, in each case effective as of the Transition Date.  The
Executive and the Company each hereby waive any advance notice period which
otherwise may have been required in connection with the Executive’s termination
of employment.

(b)For the period commencing on the Transition Date and ending on the first
anniversary of the Transition Date, subject to monthly extensions by the mutual
agreement of the parties (the “Consulting Period”), the Executive shall provide
consulting services to the Company for a maximum of twenty (20) hours per week
as a non-employee consultant, which services shall consist of assisting the
Company with the transition of the Executive’s duties to the Company’s new
leadership team, assisting the Company’s executive team, its Board and other
senior Company personnel with respect to specific projects and providing
assistance with respect to any investigative, administrative or regulatory
proceeding (including pending litigation matters involving

1

 

--------------------------------------------------------------------------------

 

the Company) as requested from time to time.  The Executive’s consulting
services are expected to include travel to and participation in the ECCMID
conference in Vienna Austria on April, 2017 (subject to the Company's
determination that such participation is not inconsistent with the Company's
business objectives) and expenses for such travel and participation shall be
reimbursed or paid by the Company in accordance with past practice.

(c)During the Consulting Period, the Company shall pay the Executive a
consulting fee of $35,000 per month (such fee, the “Consulting Fee”), payable
monthly in arrears.  In addition, each option to acquire shares of the Company
previously issued to the Executive shall continue to vest and remain outstanding
in accordance with the terms of such option during the Consulting Period as if
the Executive were still employed by the Company.  The Company shall reimburse
the Executive for all pre-approved reasonable business expenses incurred by the
Executive during the Consulting Period in connection with providing the
consulting services hereunder. The Executive shall bill the Company monthly for
all such expenses (including providing reasonably required documentation of such
expenses), which invoices the Company shall pay in accordance with the Company’s
expense reimbursement policy.

(d)It is understood by the Parties hereto that the Executive shall at all times
during the Consulting Period be an independent contractor with respect to the
Company and there shall not be implied any relationship of employer-employee,
partnership, joint venture, principal and agent or the like by the agreements
contained herein.  The Executive shall not be entitled to participate in any
employee benefit plans or other benefits or conditions of employment available
to the employees of the Company or its affiliates, except as may be elected by
the Executive pursuant to COBRA.

2.

Eligibility for Certain Payments and Benefits. The Executive is currently party
to the Employment Agreement.  Provided that (i) the Release (as described in
Section 3 below) becomes effective, the Parties agree that the termination of
the Executive’s employment described in Section 1(a) hereof will be treated as a
termination of employment governed by Section 10(d) of the Employment
Agreement.   Accordingly, if the Release becomes effective, the Executive will
be entitled to the severance payments and benefits described in Section 10(d) of
the Employment Agreement (as modified by the provisions of this Agreement) and
the other benefits described in Section 4 (the “Severance Benefits”), which
shall be paid or provided as is described in Section 4.  

3.

Release.  Pursuant to the Employment Agreement, in order to receive the
Severance Benefits, the Executive is required to execute, following the
Transition Date, a release in favor of the Company in the form attached hereto
as Exhibit A (the “Release”) within sixty (60) days following the Transition
Date and not revoke such a release within seven (7) days from execution.  In the
event that the Executive does not timely execute the Release or timely revokes
the Release, the Executive will not be entitled to the Severance Benefits and
the parties’ agreement with respect to the consulting services and the
Consulting Fee will be deemed to be null and void, ab initio.

2

 

--------------------------------------------------------------------------------

 

4.

Accrued Payments and Benefits and Severance Payments and Benefits.  

(a)Accrued Payments and Benefits; Payment in Lieu of Notice.  The Company shall
pay and provide the Executive with her accrued base salary (in accordance with
the Company’s normal payroll schedule) and benefits through the Transition Date,
with such benefits (including any accrued and unused vacation) to be provided in
accordance with the terms of the applicable Company plan or arrangement.  The
Company will also pay to the Executive, in consideration of the Executive’s
waiver of the notice period provided under the Employment Agreement, the amount
of $45,000, which amount will be payable as soon as practicable following the
Transition Date.  

(b)2016 Annual Bonus.  In lieu of the pro-rated annual bonus due to the
Executive pursuant to Section 10(d) of the Employment Agreement upon a
termination of employment, the Company will pay to the Executive an annual bonus
in respect of 2016 in the amount of $280,260, which amount will be payable as
soon as practicable following the Transition Date.

(c)Continued Payments.  Subject to the effectiveness of the Release, the Company
shall continue to pay the Executive’s Base Salary during the eighteen (18) month
period following the Transition Date, at the current annual rate of $540,000
payable in accordance with the Company’s payroll schedule (with such payments to
commence on the first Company payroll date which occurs on or following the 61st
day following the Transition Date (the “Payment Commencement Date”) and with any
payments which would otherwise have been payable during such 61 day period being
paid on the Payment Commencement Date.  In addition (also subject to the
effectiveness of the Release), the Company shall pay to the Executive an amount
equal to one and one half times her Target Bonus (as defined in the Employment
Agreement) based upon the average percentage of achievement of target objectives
for the prior three (3) years, which amount shall be payable in eighteen (18)
equal monthly payments (commencing on the Payment Commencement Date and with any
payments which would otherwise have been payable during such 61 day period being
paid on the Payment Commencement Date).  For the avoidance of doubt, the
aggregate gross amount payable pursuant to the preceding sentence is agreed to
be $420,390.    In addition, the Company will continue to reimburse the
Executive for her international calling plan charges in accordance with past
practice, through January, 2017.

(d)COBRA.  Subject to the effectiveness of the Release, the Company shall pay to
the Executive an amount equal to the Executive’s applicable COBRA premiums for
the eighteen (18) month period immediately following the Termination Date.

(e)Treatment of Equity Awards.  Subject to the effectiveness of the Release,
upon the conclusion of the Consulting Period, all of the Executive’s then
outstanding and unvested stock options with respect to Company shares shall
become fully vested. In addition, if the Consulting Period ends prior to the
second anniversary of the Transition Date,  such stock option awards shall
remain outstanding and exercisable following the conclusion of the Consulting
Period for the period ending on the second anniversary of

3

 

--------------------------------------------------------------------------------

 

the Transition Date, notwithstanding the termination of employment and
consulting services.

(f)Other Matters. The Executive hereby acknowledges that, in connection with her
termination of employment with the Company or any event subsequent to such
termination, the Executive shall not be entitled to receive from the Company or
an affiliate any severance pay or benefits except as described in Section
4(b)-(e) and that the payments described in Section 4(b)-(e) are in full
satisfaction of the Company’s severance obligations to the Executive.  All
payments and benefits referenced hereunder, other than the Consulting Fee, shall
be subject to required tax withholding.

(g)Change in Control.  Notwithstanding anything in this Agreement to the
contrary (but subject to the effectiveness of the Release), in the event that
following the Transition Date there occurs a “Change in Control” (as such term
is defined in the Cempra, Inc. 2011 Equity Incentive Plan), then (i) upon such
Change in Control all of the Executive’s then outstanding and unvested stock
options from the Company shall become immediately vested and exercisable and
(ii) all unpaid amounts under Section 1(c) shall become immediately due and
payable, within ten business days following such Change in Control (provided
that the timing of such payments shall not be changed to the extent that such
change would result in application of an excise tax pursuant to Section 409A of
the Internal Revenue Code of 1986, as amended (along with the Treasury
regulations with respect thereto, “Section 409A”), upon the Executive).

5.

Mutual Non-Disparagement; Communication.  In consideration of the Company’s
execution of this Agreement, the Executive furthers agree that from and after
the date hereof, she will not disparage or subvert, or make any statement that
could reasonably be viewed as reflecting negatively on the Company, its
affiliated corporations or entities, or any of their officers, directors,
employees, agents or representatives, and including, but not limited to, any
matters relating to the operation or management of the Company, the Executive’s
employment and the termination of such employment; provided that the foregoing
shall not prohibit truthful testimony that is compelled in any legal proceeding,
it being agreed that the Executive will give the Company reasonable prior notice
of any compelled testimony.  The Company agrees that it will instruct its
officers and directors, from and after the date hereof, not to disparage the
Executive, including but not limited to, any matters relating to the operation
or management of the Company, the Executive’s employment and termination of the
Executive’s employment; provided that the foregoing shall not prohibit truthful
testimony that is required in any legal proceeding, it being agreed that the
Company will use its reasonable best efforts to give the Executive reasonable
prior notice of any compelled testimony.  Without limiting the foregoing, the
Executive agrees that, prior to making any public statement to a third party (or
any statement which could reasonably be expected to become public) regarding the
Company, its affiliated corporations or entities, or any of their officers,
directors, employees, agents or representatives, and including, but not limited
to, any matters relating to the operation or management of the Company, the
Executive’s employment and the termination of such employment, the Executive
agrees (1) to notify the Company’s President (the “Company Contact”) of such
impending statement and (2) to follow the reasonable direction of the Company
Contact in making any such statement.

4

 

--------------------------------------------------------------------------------

 

6.

Permitted Disclosures.  Pursuant to 18 U.S.C. § 1833(b), the Executive
understands that she will not be held criminally or civilly liable under any
Federal or State trade secret law for the disclosure of a trade secret of the
Company that (i) is made (A) in confidence to a Federal, State, or local
government official, either directly or indirectly, or to her attorney and (B)
solely for the purpose of reporting or investigating a suspected violation of
law; or (ii) is made in a complaint or other document that is filed under seal
in a lawsuit or other proceeding.  The Executive understands that if she files a
lawsuit for retaliation by the Company for reporting a suspected violation of
law, she may disclose the trade secret to her attorney and use the trade secret
information in the court proceeding if she (y) files any document containing the
trade secret under seal, and (z) does not disclose the trade secret, except
pursuant to court order.  Nothing in this Agreement, or any other agreement that
the Executive has with the Company, is intended to conflict with 18 U.S.C. §
1833(b) or create liability for disclosures of trade secrets that are expressly
allowed by such section.  Further, nothing in this Agreement or any other
agreement that the Executive has with the Company shall prohibit or restrict her
from making any voluntary disclosure of information or documents concerning
possible securities law violations to any governmental agency or legislative
body, or any self-regulatory organization, in each case, without advance notice
to the Company.  

7.

Entire Agreement.  

(a)This Agreement supersedes the Employment Agreement and the Executive’s Change
in Control Severance Agreement with the Company, dated August 9, 2013, except
that the provisions of Sections 7(as modified below), 10(g), 10(h), 10(i) of the
Employment Agreement shall remain in effect in accordance with their terms and
the Executive hereby affirms the effectiveness of such provisions. The
Executive’s Confidentiality and Assignment and Inventions Agreement with the
Company shall remain in effect in accordance with its terms, as shall the
Executive’s option agreements, as modified by Section 4(e) hereof.  Except as
specified above, this Agreement represents the entire agreement of the parties
regarding the subject matter hereof.  The Executive represents that, in
executing this Agreement, the Executive has not relied upon any representation
or statement made by the Company or any affiliate of the Company, other than
those set forth herein, with regard to the subject matter, basis or effect of
this Agreement or otherwise.

(b)Notwithstanding the foregoing, Section 7 (a)(i) of the Employment Agreement
is hereby modified to read as follows:

Within the Restricted Territory (as defined in subsection (b) below), engage in
any business or enterprise (whether as owner, partner, officer, director,
employee, consultant, investor, lender or otherwise) that develops,
manufactures, markets, licenses or sells any pharmaceutical antibiotic products
that either (1) involve macrolides or fusidic acid or (2) compete with the
products being sold or developed by the Company (provided that in order to be
covered by clause (2), such products must have been sold or developed by the
Company either during the Executive’s employment with the Company or during the
Consulting Period) (collectively, the "Competitive Products") in any management
or executive role in

5

 

--------------------------------------------------------------------------------

 

which Executive would perform duties that are the same or substantially similar
to those duties actually performed by Executive for the Company prior to the
termination of Executive's employment or in any position where Executive or such
business or enterprise would benefit from Executive's use or disclosure of the
Company's Proprietary Information as defined in the Confidentiality and
Assignment of Inventions Agreement;

8.

Section 409A.  The Company and the Executive each hereby affirm that it is their
mutual view that the provision of payments and benefits described or referenced
herein are exempt from or in compliance with the requirements of Section 409A
and that each party’s tax reporting shall be completed in a manner consistent
with such view.  The Company and the Executive each agree that upon the
Transition Date, the Executive experienced a “separation from service” for
purposes of Section 409A.

9.

Return of Company Property and Information.   Within five calendar (5) days
following the Transition Date or at such later date as may be agreed to by the
Company, Executive shall return to the Company all materials containing Company
Information (as defined below), and any copies, duplicates, reproductions or
excerpts thereof, including, but not limited to, documents and memoranda, and
all other property belonging to the Company which in each case is in the
Executive’s possession or control.  The term Company Information as used in this
Agreement means (a) confidential information including, without limitation,
information received from third parties under confidential conditions; and (b)
other technical, business or financial information which the Company regards as
confidential and the use or disclosure of which might reasonably be considered
to be contrary to the interests of the Company.   The Company will provide the
Executive with such documents and other Company information as the Company deems
reasonably necessary to permit the Executive to perform the consulting services
described in Section 1(b).  The Executive shall be permitted to retain her
existing computer, printer and docking station.

10.

Cooperation.  The Executive agrees that, from and after the Transition Date,
upon reasonable notice and without the necessity of the Company’s obtaining a
subpoena or court order, the Executive shall provide reasonable cooperation in
connection with any suit, action or proceeding (or any appeal from any suit,
action or proceeding), and any investigation and/or defense of any claims
asserted against the Company or any of its affiliates, that relates to events as
to which the Executive may have relevant information (including but not limited
to furnishing relevant information and materials to the Company or its designee
and/or providing testimony at depositions and at trial), provided that the
Company shall reimburse the Executive for expenses reasonably incurred in
connection with any such cooperation following the Consulting Period, and
further provided that any such cooperation shall be scheduled to the extent
reasonably practicable so as not to unreasonably interfere with the Executive’s
business or personal affairs.  To the extent that the Executive provides
services to the Company under this Section 10 following the Consulting Period,
the Company will pay to the Executive a per diem for such services of $350 per
hour.

6

 

--------------------------------------------------------------------------------

 

11.

Time and Disclosures.  Executive acknowledges that she has been given at least
twenty-one (21) days to consider whether to execute this Agreement and the
Release.

12.

Executive Acknowledgement.  The Executive acknowledges that:

(a)The Executive has carefully read all provisions of this Agreement and the
Release and fully understands what those provisions mean.

(b)The Executive has been advised by the Company of her right to review this
Agreement with her legal counsel and other advisors prior to executing it.

(c)The Executive is entering into this Agreement of the Executive’s own free
will and choice, without being pressured, forced or coerced into signing in
exchange for good and valuable consideration on the part of the Company.  The
Executive is in good health and of sound mind, and there is no reason why the
Executive would be unable to make a knowing and voluntary decision to agree to
this Agreement.

(d)The Executive understands and agrees that if any provision of this Agreement
shall, for any reason, be adjudged by any court of competent jurisdiction to be
invalid or unenforceable, such judgment shall not affect, impair, or invalidate
the remainder of the Agreement, but shall be confined in its operation to the
provision of this Agreement directly involved in the controversy in which such
judgment shall have been rendered and the remainder of the Agreement shall
remain valid and enforceable in accordance with its terms.

13.

No Admission of Wrongdoing.  Nothing herein is to be deemed to constitute an
admission of wrongdoing by the Executive, the Company or any of its affiliates.

14.

Miscellaneous.

(a)This Agreement is governed by and will be construed and interpreted in
accordance with the laws of the State of North Carolina, without reference to
its conflict of laws principles.

(b)Any dispute arising out of, or relating to, this Agreement or the breach
thereof, or regarding the interpretation thereof (except for any disputes
arising out of or related to the Executive’s Confidentiality and Assignment of
Inventions Agreement, the provisions of Section 7 of the Employment Agreement or
the provisions of Section 5 hereof), shall be finally settled by binding
arbitration conducted in Raleigh, North Carolina and administered by the
American Arbitration Association (“AAA”) pursuant to its then-current Employment
Arbitration Rules and Mediation Procedures (available at www.adr.org). The
arbitration shall be conducted by a single experienced arbitrator or retired
judge, to be chosen via the AAA’s selection procedures. The arbitrator’s award
shall be final and binding. Judgment upon the award rendered by the arbitrator
may be entered in any court having jurisdiction thereof. The arbitrator may
award monetary damages and, in the arbitrator’s discretion, attorneys’ fees
and/or costs to the prevailing party if allowed by statute. The arbitrator may
not award punitive damages or any other type of exemplary damages unless such
damages are specifically authorized by statute.

7

 

--------------------------------------------------------------------------------

 

Any filing fees and the fees and costs of the arbitrator shall be paid equally
by the Company and Executive. Each party shall pay the fees of its or her
attorneys, the expenses of its or her witnesses, and any other expenses that
party incurs in connection with the arbitration. For the purpose of any judicial
proceeding to enforce such award or incidental to such arbitration or to compel
arbitration and for purposes of the Executive’s Confidentiality and Assignment
of Inventions Agreement, the provisions of Section 7 of the Employment Agreement
and the provisions of Section 5 hereof, the parties hereby submit to the sole
and exclusive jurisdiction of the state or federal courts sitting in Orange
County, North Carolina, and agree that service of process in such arbitration or
court proceedings shall be satisfactorily made upon it or her if sent by
registered mail addressed to it or her at the address referred to in Section
14(g) of this Agreement.

(c)This Agreement shall be binding upon and inure to the benefit of the parties
hereto, and their respective heirs, legal representatives, successors and
assigns.

(d)This Agreement, and Executive’s rights and obligations hereunder, may not be
assigned by Executive. The Company may assign its rights, together with its
obligations, hereunder in connection with any sale, transfer or other
disposition of all or substantially all of its business or assets, but no such
assignment shall release the Company of any of its obligations hereunder.

(e)This Agreement cannot be amended orally, or by any course of conduct or
dealing, but only by a written agreement signed by the parties hereto.

(f)The failure of either party to insist upon the strict performance of any of
the terms, conditions and provisions of this Agreement shall not be construed as
a waiver or relinquishment of future compliance therewith, and such terms,
conditions and provisions shall remain in full force and effect. No waiver of
any term or condition of this Agreement on the part of either party shall be
effective for any purpose whatsoever unless such waiver is in writing and signed
by such party.

(g)All notices, requests, consents and other communications, required or
permitted to be given hereunder, shall be in writing and shall be delivered
personally or by an overnight courier service or sent by registered or certified
mail, postage prepaid, return receipt requested, to the parties at the addresses
set forth on the first page of this Agreement, and shall be deemed given when so
delivered personally or by overnight courier, or, if mailed, five days after the
date of deposit in the United States mail. Either party may designate another
address, for receipt of notices hereunder by giving notice to the other party in
accordance with this paragraph (g).

(h)As used in this Agreement, “affiliate” of a specified Person shall mean and
include any Person controlling, controlled by or under common control with the
specified Person.

(i)The section headings contained herein are for reference purposes only and
shall not in any way affect the meaning or interpretation of this Agreement.

8

 

--------------------------------------------------------------------------------

 

(j)This Agreement may be executed in any number of counterparts, each of which
shall constitute an original, but all of which together shall constitute one and
the same instrument.

(k)Executive acknowledges that she has been advised by the Company to seek the
advice of independent legal counsel prior to entering into this Agreement. The
Company agrees to reimburse Executive up to $7,500 for the services of such
counsel.

THE EXECUTIVE IS ADVISED TO READ THIS DOCUMENT AND THE RELEASE CAREFULLY.   THIS
DOCUMENT AND THE RELEASE ARE LEGAL DOCUMENTS.  THEY INCLUDE AN AGREEMENT BY THE
EXECUTIVE TO GIVE UP ALL KNOWN AND UNKNOWN CLAIMS AGAINST  THE COMPANY, ITS
SUCCESSORS, SUBSIDIARIES AND AFFILIATES (AND THE OTHER RELEASED PARTIES
DESCRIBED IN THE RELEASE).  

SIGNATURE PAGE FOLLOWS

9

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have duly executed and delivered this
Agreement as of the date first above written.

 

CEMPRA, INC.

 

 

 

 

 

By:

 

/s/ Sherrill Neff

 

12/11/2016

 

 

Name: P. Sherrill Neff

 

Date

 

 

Title: Authorized Member, Board of Directors

 

 

 

 

 

 

 

Prabhavathi Fernandes, Ph.D

 

 

 

 

 

 

 

/s/ Prabavathi Fernandes

 

12/12/2016

 

 

 

 

Date

 

 

 

10

 

--------------------------------------------------------------------------------

 

EXHIBIT A

RELEASE OF CLAIMS

This General Release of Claims (the "General Release") is being executed by
Prabhavathi Fernandes, Ph.D (the "Executive"), for and in consideration of
certain amounts payable under the Retirement and Consulting Agreement, dated
December 9, 2016 (the “Retirement Agreement”).  The Executive agrees as follows:

The Executive, on behalf of herself and her agents, heirs, executors,
administrators, successors and assigns, hereby releases and forever discharges
the Company, and any and all of the affiliates, stockholders, officers,
directors, employees, agents, counsel, and successors and assigns of the
Company, from any and all rights, complaints, claims, charges, demands, damages,
lawsuits, actions, sums of money, suits, debts, covenants, contracts,
agreements, promises, obligations, damages, demands, liabilities and causes of
action of every kind whatsoever, in law or in equity, whether known or unknown,
suspected or unsuspected (each a “Claim,” collectively, “Claims”)  which (i) she
has or may have against any one or more of them by reason of any event, matter,
cause or thing which has occurred prior to the date this General Release is
executed by the Executive including, but not limited to:  (A) any Claims arising
under any federal, local or state statute or regulation, including, without
limitation, Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et
seq., the Age Discrimination in Employment Act, 29 U.S.C. § 621 et seq., the
Americans With Disabilities Act of 1990, 42 U.S.C., § 12101 et seq., the Equal
Pay Act of 1963, 29 U.S.C. § 206(d), the Family and Medical Leave Act, 29 U.S.C.
§ 2601 et seq.,, the Fair Credit Reporting Act, 15 U.S.C. § 1681 et seq., the
Employee Retirement Income Security Act of 1974, 29 U.S.C. § 1001 et seq., the
Worker Adjustment and Retraining Notification Act, 29 U.S.C. §2101 et seq., the
Retaliatory Employment Discrimination Act, the North Carolina Persons with
Disabilities Act, and the North Carolina Equal Employment Practices Act, each as
amended and including each of their respective implementing regulations, (B) all
common law Claims  including, but not limited to, actions in tort and
defamation, (C) any Claim (including a claim for retaliation) under any common
law theory or any federal, state or local statute or ordinance not expressly
referenced above, and (D) any Claims relating in any way to her employment with
the Company; (ii) arise out of or relate to the termination of the Executive’s
employment; (iii) arise out of or relate to any non-vested ownership interest in
the Company, contractual or otherwise, including but not limited to claims to
stock or stock options (except as otherwise set forth in the Retirement
Agreement); or (iv) arise under or relate to any policy, agreement,
understanding or promise, written or oral, formal or informal, between the
Company and the Executive; provided, however, that nothing herein is intended to
be construed as releasing the Company from: (w) any Claims that the Executive
may have that cannot be waived under applicable law, (x) any obligation set
forth in the Retirement Agreement, (y) any rights or potential claims for
indemnification as otherwise available to the Executive as an officer, director,
agent or in any other capacity or (z) any claims for earned and accrued benefits
under employee benefit plans.

The Executive acknowledges and agrees that the Company has fully satisfied any
and all obligations whatsoever owed to her arising out of her employment with
the Company and that, except as set forth in the Retirement Agreement, no
further payments or benefits are owed to her by the Company.  

 

 

A-1

 

--------------------------------------------------------------------------------

 

The Executive acknowledges that this is a General Release, and she agrees and
understands that she is specifically releasing all claims under the Age
Discrimination in Employment Act, 29 U.S.C. § 621 et seq, as amended by the
Older Workers Benefit Protection Act.  The Executive acknowledges that she has
read and understands the foregoing General Release and executes it voluntarily
and without coercion and that, in exchange for signing and not timely revoking
her consent to this General Release, she will receive payments and benefits
which she would not otherwise be entitled to receive.  She further acknowledges
that she is being advised herein in writing to consult with an attorney of her
choosing prior to executing this General Release, and that she has had more than
twenty-one (21) calendar days within which to consider this General
Release.  The Executive understands that she has seven (7) calendar days
following her execution of this General Release to revoke it in writing, and
that this General Release is not effective or enforceable until  the eighth
(8th) calendar day after the day that the Executive executes this General
Release .  For such revocation to be effective, notice must be received at the
principal office of the Company, no later than 11:59 p.m. on the seventh (7th)
calendar day after the date on which the Executive has signed this General
Release.  The Executive expressly agrees that, in the event she revokes this
General Release, the Company shall not be obligated to pay her any amounts the
payment of which is expressly conditioned under the Retirement Agreement on the
effectiveness of this General Release.

IN WITNESS WHEREOF, the Executive has executed this General Release, on the date
set forth below.

ACCEPTED AND AGREED TO:

Prabhavathi Fernandes, Ph.D

 

/s/ Prabhavathi Fernandes

 

A-2

2= 2 "697154-BOSSR01A - MSW"  

 